Appeal by the defendant from a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered May 16, 1989, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the trial court erred in permitting the prosecution’s witness to testify that he observed the defendant commit what he considered to be criminal offenses, reversal of the judgment of conviction is not warranted on that basis, as the evidence of the defendant’s guilt was overwhelming, and the testimony as to uncharged crimes was not so pervasive as to have created a significant probability that it directed the jury’s attention from the actual charges to be proven (cf., People v McArthur, 170 AD2d 540; People v Harris, 150 AD2d 723, 726).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Brown, Kunzeman and Balletta, JJ., concur.